/379-W
                             CAUSE NO.   PD-1379-14

    owetHM-                        IN THE


                        COURT OF CRIMINAL APPE/.LS


                                                                                     ED IN
                                                                     COURT OF CRIMiWAL APPEALS
SAMUEL AGUILAR,                                    APPELLANT.

                                  v,
                                                                          FEB 23 2015

THE STATE OF TEXAS                                 APPELLEE.
                                                                      Abel Acosta, Clerk

    On appeal from the Thirteenth District of Texas, Court of Appeal, under
cause number 13-lO-oo273-CR, from the 130th District Court of Matagorda County
under cause number 09-253.




                   APPELLANT'S MOTION.      FOR REHEARING



                                                                       FILED IN
                                                               COURT OF CRIMINAL APPEALS

                                                                     FEB 23 2:;5

                                         Samuel Aguilar
                                                                   Abel Acosta, Clerk
                                         TDCJ.01631736
                                         coffield unit
                                         2661 FM 2054
                                         Tenn.colony, Tx. 75884
                                         PRO-SE.
                                  JURISDICTION

    The Appellant's Petition-for Discretionary Review was refused, by this

Court, on February 4, 2015.     Therefore, the Appellant is within his 15 day
timeframe to file his motion for rehearing.


                                  QUESTION ONE

     Is testimony relating to extraneous offenses for motive, outweighed by

it''s prejudicial effect, when the extraneous offenses mislead the jury to
consider that the Appellant was being a violent person in nature?

     The State focused on the view that the testimony was relevant to demonstrate

Aguilar's state of mind as well as his motive for murdering the victim because
it showed that he was angry over the prospect of his girlfriend's having had
sexual relations with sutton.     Further, stating that this arguemnt took place

only a short time before Sutton'was found murdered, and Aguiler (finally)
admitted that he had been in Sutton's house on the day of the murder and had

seen Sutton's corpse there. See State's reply to Appellant's PDR, *1.
     The Appellant contends that the extraneous offense of the Appellant beating
Robbie, cutting her hair, and shooting threats at her for being a prostitute
is conpletely mislead under the Texas Rules of Evidence 403.     Not only was
this evidence not relevant, but it was completely misleading.     How could the
jury, being a layman, separate this line of testimony from the alleged motive
to kill.   One being violent towards his spouse does not prove motive to kill
Sutton.    Appellant contends that this Coourt should rehearing this issue and
grant rehearing for further proceedings.

                                   QUESTION TWO

     How can the thirteenth Court of Appeals erroneously rule that the highly

inflammatory photographs of Martinez's back, is not preserved, when the Appellant
sought to meet, destroy, or explain the photo's, after proper objection, does

                                       page
•not waive the error?

     The State contends that the Appellant has waived his complaint about

the admission of the photographs of the physical injuries he inflicted on
his ex-girlfrined because his objection at trial (that the photographs depocted
an unadjudicated offense) does not match his complaint on appeal (that the
photographs were unfairly prejudicial).   See State's reply to Appellant's
PDR, *3.

     The Appellant contends that this Court has held, .in the past, that he
can bring his contentions or claims on appeal, if at trial, Appellant tried
to meet, detroy, or explain erroneously admitted evidence does not waive
the error, nor does it render the error harmless.      See Clark v. State, 627
S.W.2d 693, 696 (Tex.Crim.App. 1981).
     Appellant implores that this court should grant rehearing just to simply
clarify the governing law on this claim beeuase at this point the Appellant
relies on govening law that allows him to appeal this issue, but, is being
overruled on other governing law in Texas.    Under this Court supervisory power,
the Court can make it plain as to the governing law, when perservation is
involved.   Therefore, this eliam should be granted.
                               QUESTION THREE

     The Apopellant only implores this Court to rehear this issue in the light
of the follwing question: In a legal sufficiency Standard, is the State's
burdin to prove each and every essential element taken away, when a Court
of Appeals' ruling, concluded that a rational jury properly weighed the testimony
and evidence at trial? Appellant believes that the State's burden is not
removed and this Court should grant rehearing-to further tell the State that
their duty under the legal insufficiency is to proof each and every element
of the charged offense.
                                     page 2
                                  PRAYER

     The Apellant Prays that this Court will rehear this case and GRANT rehearing
under the light of the Appellant's motion for rehearing, and Petition for
Discretionary Review, and brief's on Appeal.


                            INMATE DECLARATION

     I, Samual Aguilar, TDCJ #01631736, being incarcerated int he TDCJ-CID
Coffield unit in Anderson- County, Texas, declares that the foregoing is true

and correct under the penalty of perjury.

     EXECUTED THIS DAY OF FEBRUARY 16, 2015.


                                                  Samuel Agi
                                                         Aguilar
                                                  #01621814-Coffield
                                                  2661 FM 2054
                                                  Tenn.Colony, Tx. 75884

                             PROOF OF MAILING

     I, Samual Aguilar, TDCJ #01631736, being incarcerated in the TDCJ-CID
Coffield unit in Anderson county, Texas, decalres that he has placed this
motion for rehearing in the the internal mailing system of the TDCJ-CID Coffield
unit in Anderson county, on February 16, 2015.


                                                  Samuel Aguilar
                                                  #01621814-Coffield
                                                  2661 FM 2054
                                                  Tenn.Colony, Tx. 75884
                                                  PR0-SE.




                                    page 3
                          CAUSE NO.   PD-1379-14

SAMUEL AGUILAR                         §       IN THE COURT OF CRIMINAL
v<                                     §       APPEALS,   IN AUSTIN TEXAS.

THE STATE OF TEXAS                     §


                       CERTIFICATE OF GOOD FAITH

     NOW COMES, Samual Aguilar, TDCJ #01631736, being incarcerated in the
TDCJ-CID Coffield unit in Anderson County, Texas, certifies that this motion
for rehearing, under the Texas Rules of Appellate procedure 79.2(c), is done
in good faith and not for delay. Under the penalty of perjury this is true and
correct.
     EXECUTED THIS DAY OF FEBRUARY 15, 2015.




                                        Samuel Aguilar
                                        #01631736-Coffield
                                        2661 FM 2054
                                        Tenn.Colony, Tx. 75884
                                        PRO.SE
Samuel Aguilar                               'MQKT-H TEXAS I-X iF&SDiC
#01631736-Coffield                               ".f*.>-«v.v; •* •«.'«,—"s™*1'"."3*STi
2661 FM 2054
Tenn.Colony, Tx. 75884
     LEGAL MAIL!!
                                            CLERK of the Court of
                                            Criminal Appeal in Austin
                                            P.O. box 12308
                                            Capitol Station, Tx. 78711
                         "?B'~ i i 230S0B               ..||il|l,.lij|lll>li»l>l|')>Ml">|f'jl'||>f'i'J'l]flll/lil"»